Citation Nr: 0109353	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  95-16 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease and traumatic arthritis of the 
lumbar spine, with postoperative residuals of a laminectomy 
and diskectomy at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to 
November 1993.

By its decision of August 1997, the Board of Veterans' 
Appeals (Board) denied entitlement of the veteran to service 
connection for right shoulder and hand pain and remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, the issues of the veteran's entitlement 
to service connection for a bilateral knee disorder and sleep 
apnea with snoring, as well as his claim for a rating in 
excess of 10 percent for residuals of a laminectomy and 
diskectomy at L5-S1.  While in remand status, service 
connection was granted by the RO for disorders of the 
veteran's right and left knees and for sleep apnea, and those 
matters are no longer within the Board's jurisdiction.  As 
well, the RO in a rating decision entered in November 1998 
increased the rating assigned for degenerative disc disease 
of the lumbosacral spine with postoperative residuals of a 
laminectomy and discectomy at L5-S1 from 10 percent to 20 
percent, effective from December 1993.  Further rating action 
in September 2000 did not result in any change in the 
previously assigned 20 percent evaluation, although the 
characterization of the veteran's service-connected low back 
disorder was modified to that of postoperative residuals of 
disc disease and traumatic arthritis of the lumbar spine.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of the appeal.  On November 9, 
2000, the President of the United States signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  Among other things, this law 
defines VA's duty to assist a claimant in obtaining evidence 
to necessary to substantiate a claim.  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Based on the recent changes brought about by the VCAA, the RO 
has not been afforded the opportunity of undertaking those 
actions necessary to ensure compliance with the notice and 
duty-to-assist provisions contained in the new law with 
respect to the one remaining issue.  The end result is that 
the veteran has not been informed of the VCAA provisions that 
may have applicability to the issue herein presented and he 
therefore may have been denied the opportunity to formulate 
appropriate argument on appeal to the Board.  It thus would 
be potentially prejudicial to the veteran were the Board to 
proceed to issue a merits-based decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

Moreover, the issue of the rating to be assigned initially 
for the veteran's service-connected low back disorder is one 
governed by the holding of the Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119 (1999) 
(at the time of an initial rating, separate or "staged" 
ratings may be assigned for separate periods of time based on 
the facts found.)  The record does not reflect that Fenderson 
was considered by the RO in its adjudication of the veteran's 
claim for an initial rating in excess of 20 percent for his 
back disorder, thereby warranting further action by the RO.  

Additional procedural and evidentiary development is likewise 
deemed to be in order.  Initially, it is noted that the 
veteran in a written statement of September 2000, indicated 
that a change in the status of his service-connected low back 
disorder had occurred since he was last examined by VA in 
1998, reporting specifically that he was required to wear a 
back brace daily, that his pain had increased and that his 
pain medications were adjusted accordingly, and that he had 
increased pain at night that interfered with his sleep.  This 
reported change in status suggests the need for re-
evaluation.

The Board further notes that when evaluating musculoskeletal 
disabilities, VA may, in addition applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  
When evaluation of a disability is based on limitation of 
motion, the question of whether pain results in additional 
functional loss must be considered.  Id.  

In this case, the medical evidence does not contain 
sufficient findings pertaining to above-noted factors, 
although a VA orthopedic evaluation in April 1998 disclosed a 
significant reduction in range of motion of the lumbar spine, 
absent ankle and knee jerks, positive straight leg raising at 
25 degrees with some reduction in muscle strength, and X-ray 
findings of advanced degenerative disc disease.  As well, the 
RO has not fully considered the above factors in adjudicating 
the claim.  Hence, further examination is warranted to obtain 
specific findings as to whether these factors are present, 
and, if so, to what extent and the resulting functional loss 
due to such factors with increased activity and/or during 
flare-ups.  

When an unlisted condition is encountered, it is permissible 
to rate it under a closely related disease or injury.  
38 C.F.R. § 4.20 (2000).  Although the same symptoms may not 
be evaluated under various diagnoses, it is necessary to 
determine which rating criteria most closely approximate the 
current manifestations of disability.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  However, 38 C.F.R. § 4.14, 
prohibits the evaluation of the same manifestation of a 
disability under different diagnoses.  The Board notes that 
the veteran has argued that his low back disability should be 
rated separately for arthritis and for disc disease, as he 
has arthritis which limits motion, in addition to 
intervertebral disc disease.  The RO should consider this 
contention on remand.  See also VAOPGCPREC 36-97, 23-97, 9-
98.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding pertinent medical records, 
particularly to include any records from VA facilities.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

As further medical examinations are deemed advisable, the 
veteran is hereby advised of the importance of appearing for 
such evaluations.  In that vein, the veteran's attention is 
directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

On the basis of the foregoing, this matter is REMANDED to the 
RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any final regulations 
which may be issued and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are issued 
also should be considered.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claim for an initial rating in excess 
of 20 percent for his service-connected 
low back disorder.  The RO should further 
advise the veteran in writing of his 
right to submit any additional argument 
and/or evidence in support of such claim.  
Such evidence may be of a lay or medical 
variety, but should be relevant to the 
question of the severity of the disorder 
in question from December 1993 to the 
present.

3.  In addition, the veteran should be 
contacted by the RO for the specific 
purpose of requesting that he provide a 
listing of the names and addresses of 
those VA and non-VA medical professionals 
or institutions who have evaluated and/or 
treated him for his low back disorder 
since December 1993.  The approximate 
dates of any such evaluation or treatment 
should be furnished by him to the extent 
feasible.

Thereafter, the RO should, after 
obtaining proper authorization, obtain a 
complete set of treatment records from 
those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Any and 
all VA treatment records must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  Such 
records, once obtained, must then be 
added to the claims folder.

4.  Thereafter, the veteran is to be 
afforded a VA medical examination by a 
physician who specializes in the 
diagnosis and treatment of orthopedic 
disorders, for the purpose of determining 
the nature and severity of the veteran's 
service-connected low back disorder.  The 
veteran's claims folder in its entirety 
and copy of this remand are to be 
furnished to the examiner prior to any 
evaluation of the veteran for use in the 
study of this case.  Such examination is 
to include a review of the veteran's 
history and current complaints, as well 
as a comprehensive physical evaluation, 
inclusive of detailed range of motion 
studies of the veteran's lower spine.  
Any indicated diagnostic studies must 
also be accomplished if deemed warranted 
by the examiner.  All clinical findings 
are to be reported in detail and all 
established diagnoses are then to be 
fully set forth.  

Specifically, the examining orthopedist 
must note the following:  (1) The extent 
of attacks of sciatic neuropathy, the 
amount of recurring attacks and relief, 
and the presence of characteristic pain, 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc; (2) objective evidence of pain or 
painful motion; (3) whether weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability, or incoordination is 
elicited during the examination; and (3) 
the likely extent to which the veteran 
experiences additional functional loss 
due to such symptoms with repeated use or 
during flare-ups.  The examiner should 
attempt to express such additional 
functional loss in terms of additional 
degrees of motion loss.  

If the examiner is unable to provide any 
of the requested information (such as the 
likely nature and extent of any 
additional disability during a flare-up), 
that fact should clearly be stated and 
explained.  All examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached, should be set forth in a 
typewritten report.

5.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If such report 
is not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

6.  Lastly, the RO should readjudicate 
the issue of the veteran's entitlement to 
an initial rating in excess of 20 percent 
for degenerative disc disease and 
traumatic arthritis of the lumbar spine, 
with postoperative residuals of a 
laminectomy and diskectomy at L5-S1, on 
the basis of all the evidence on file and 
all governing legal authority, including 
the VCAA; Fenderson, DeLuca, both supra; 
38 C.F.R. § 4.40, 4.45, 4.59; VAOPGCPREC 
36-97, 23-97, 9-98; and 38 C.F.R. 
§ 3.655, as applicable.  Consideration 
must also be accorded the question of 
whether various manifestations associated 
with the veteran's low back disorder may 
be separately rated without violating the 
prohibition against pyramiding outlined 
in 38 C.F.R. § 4.14.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case which should include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.   



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


